ORDER
PER CURIAM.
Johnny Little d/b/a Neat 03 General Contractor (Little) appeals from the trial court’s judgment in favor of Brenda Price (Price) on her counterclaim for breach of a home improvement contract in the amount of $9,782. Little contends the trial court erred in entering judgment in favor of Price in the amount of $9,782 because there was not substantial evidence to support the judgment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The judgment of the trial court is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).